In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Kiedaisch, J.), dated June 2, 2009, which denied his objections to an order of the same court (Krahulik, S.M.) dated March 4, 2009, which, after a hearing, found that he was in violation of a prior order of support, and directed him to pay unreimbursed medical and dental expenses in the principal sum of $789.24.
Ordered that the order dated June 2, 2009, is affirmed, without costs or disbursements.
The mother met her initial burden of presenting prima facie evidence of the father’s nonpayment of his child support obligation, which required him to pay his pro rata share of unreimbursed medical and dental expenses (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]; Matter of Lerner v Relkin, 27 AD3d 745, 746 [2005]; see also Matter of Paccione v Paccione, 57 AD3d 900, 902-903 [2008]). The mother met her burden through the submission of medical bills and her sworn testimony at the hearing. The father proffered no proof of having reimbursed the mother for any of the medical or dental expenses for which she sought reimbursement. The Family Court properly rejected the father’s contention that the mother was required to offset the reimbursement of medical and dental expenses from the monthly child support payments he made over the prior years.
The father’s remaining contentions are without merit. Mastro, J.P., Miller, Austin and Roman, JJ., concur.